DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2007-169746, machine translation referenced herein), and further in view of Fujikata et al. (US 2014/0020720).
Regarding Claims 1 and 10:  Tanaka teaches a method of reducing the formation of insoluble deposits in semiconductor component surfaces during electrochemical plating, the method comprising:
removing the component from an electroplating solution, wherein residual electroplating solution is disposed atop a surface of the component, and wherein the residual electroplating solution has a first pH;
contacting the residual electroplating solution with a rinse agent having a second pH similar to the first pH to form a rinsate; and
removing the rinsate from the component surface (see page 2, seventh full paragraph and pg. 3, fifth full paragraph).
Tanaka does not expressly disclose that the component is the electrochemical plating equipment or a surface thereof, as claimed.  However, it is known to require cleaning of a component of electrochemical plating equipment to reduce the formation of insoluble deposits formed thereon during the plating process.  For example, Fujikata teaches that a seal of a substrate holder used in an electrochemical plating process is subject to a cleaning liquid to dissolve metal adhering to the seal due to an electroplating process [0018, 0042].  Since Tanaka teaches that the rinse process is performed for the purpose of preventing precipitate on a surface subjected to a plating solution (see abstract) and Fujikata teaches that the seal of the plating apparatus is subject to such undesirable precipitates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka by applying the process to electrochemical plating equipment such as a seal in order to reduce the formation of insoluble deposits with a reasonable expectation of success.
Regarding Claims 2 and 7-9:  Tanaka in view of Fujikata teaches the elements of Claim 1 as discussed above.  Tanaka teaches that the rinse agent is the same as the electroplating solution (pg. 2), and is applied for the purpose of preventing precipitate formation (pg. 2).  Thus, Tanaka reads on the first pH being substantially similar to the second pH; the rinse agent being applied under conditions that maintain the pH of the residual electroplating solution; and the rinse agent causing a reduction of the formation of insoluble deposits on the surface.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2007-169746, machine translation referenced herein) and Fujikata et al. (US 2014/0020720), as applied to Claim 1, and further in view of Hamm et al. (US 2013/0264214).
Regarding Claim 3:  Tanaka and Fujikata teach the elements of Claim 1, as discussed above.  Tanaka does not expressly disclose the pH values.  However, Tanaka teaches that the surface is rinsed with the electroplating solution.  Hamm teaches that such electroplating solutions have a pH of about 3, which is within the claimed range [0063].  Therefore, it is reasonably expected that the rinse agent in Tanaka has a pH of about 2 to 5, in view of the teaching of Hamm.

Claims 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2007-169746, machine translation referenced herein), and further in view of Fujikata et al. (US 2014/0020720) and Hamm et al. (US 2013/0264214).
Regarding Claims 11 and 20:  Tanaka teaches a method of reducing the formation of conductive deposits in semiconductor component surfaces during electrochemical plating, comprising: contacting a rinse agent with one or more surfaces comprising electrolyte to form a rinsate; and flowing the rinsate away from the surface (see page 2, seventh full paragraph and pg. 3, fifth full paragraph).
Tanaka does not expressly disclose that the component is the electrochemical plating equipment or a surface thereof, as claimed.  However, it is known to require cleaning of a component of electrochemical plating equipment to reduce the formation of insoluble deposits formed thereon during the plating process.  For example, Fujikata teaches that a seal of a substrate holder used in an electrochemical plating process is subject to a cleaning liquid to dissolve metal adhering to the seal due to an electroplating process [0018, 0042].  Since Tanaka teaches that the rinse process is performed for the purpose of preventing precipitate on a surface subjected to a plating solution (see abstract) and Fujikata teaches that the seal of the plating apparatus is subject to such undesirable precipitates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka by applying the process to electrochemical plating equipment such as a seal in order to reduce the formation of insoluble deposits with a reasonable expectation of success.
Tanaka does not expressly disclose the rinse agent is acidic.  However, Tanaka teaches that the surface is rinsed with the electroplating solution.  Hamm teaches that such electroplating solutions have a pH of about 3 [0063], which is an acidic pH within the claimed range (claim 13).  Therefore, it is reasonably expected that the rinse agent in Tanaka is acidic, in view of the teaching of Hamm.
Regarding Claims 12 and 17-19:  The combined prior art teaches the elements of Claim 11 as discussed above.  Tanaka teaches that the rinse agent is the same as the electroplating solution (pg. 2), and is applied for the purpose of preventing precipitate formation (pg. 2).  Thus, Tanaka reads on the first pH being substantially similar to the second pH; the rinse agent being applied under conditions that maintain the pH of the residual electroplating solution; and the rinse agent causing a reduction of the formation of insoluble deposits on the surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,371,159. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 1 and 11 are merely broader than the patented independent claims 1 and 10. It is clear that all of the elements of claims 1-20 are found in claims 1-16 of the patent. The difference lies in the fact that the patented claims include more elements and is thus more specific. Thus, the invention of the patented claims are, in effect, a "species" of the "generic" invention of the instant claims. It has been held that the generic invention is "anticipated” by the “species". See MPEP 804 Section 11(B). Since claims 1-20 are anticipated by the patent claims 1-16, they are not patentably distinct from the patented claims.

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest the method of reducing the formation of insoluble or conductive deposits in semiconductor electrochemical plating equipment comprising contacting the residual electroplating solution with a rinse agent having a pH similar to that of the electroplating solution, wherein the rinse agent is organic acid, alkylsulfonic acid, or methane sulfonic acid. The closest prior art of record is that of Tanaka who teaches rinsing the surfaces that have been subject to electroplating equipment with the electroplating solution itself.  Thus, Tanaka does not teach the use of the recited acids as the rinse agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714